Graves, J.
Mrs. Keyes sued in trover and was permitted to recover, and it is now contended that no evidence was shown fairly tending to prove conversion. No other •question is urged. The whole evidence is returned, and a majority of the court think the objection cannot be sustained. Before the property was brought to this state, Mr. 'Orr had no claim except in so far as he held one under the attachment suit at the east. According to the special agreement under which the goods were removed here, the attachment causes were to be discontinued, and Mr. Orr •insists that they were discontinued, and no doubt he is correct. The right to hold, therefore, under force of the attachment suits, ceased when the suits themselves came to ■an end, and if he had any right thereafter to meddle with the property, it must have been based on something else. He claims that the special agreement gave him the right. .A majority of the court think differently. They are of opinion that it was of the essence of that arrangement that Mr. Lothrop should receive the property and hold as bailee, and that it should be only drawn from him for the purpose of appropriation in the way provided for by the *388contract; that Mrs. Keyes was willing to trust Mr. Lothropwith the goods and not Mr. Orr on their arrival here, and that Mr. Lothrop’s failure to act disappointed a fundamental part of the scheme and left the contract inoperative;, that the goods had not ceased to belong to Mrs. Keyes, and the contract having become abortive there was no right anywhere to hinder her assumption of possession; that Mr. Orr in any event could set up no claim to more than $2,000' worth and would certainly be liable for all beyond, and as-a consequence of the exorbitance of his claim might possibly be for the whole.
Judgment affirmed with costs.
Cooley, O. J. and Campbell, J., concurred.